Clifford F. Brown, J.,
concurring. I concur in the judgment affirming the Court of Appeals’ denial of a writ of mandamus. There was reliable, probative and substantial evidence in accordance with the law to support the commission finding and determination that claimant had a permanent partial disability of 14 percent.
There was no evidence on which the commission may rely other than the report of Dr. Erwin finding a permanent partial disability of 14 percent. Our affirmance of the commission finding and the Court of Appeals’ decision not to disturb such finding need not rest upon the shaky “some evidence” test. See my concurrence in State, ex rel. Ohio Precision Castings, v. Bohman (1982), 69 Ohio St. 2d 391, 396, and my dissent in State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165, 170. Since the majority opinion implicitly endorses the “some evidence” tautology, without using that meaningless phrase, I concur in the judgment only.